DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 objected to because of the following informalities:  

As per Claim 1:
Line 11, the word “adaptors” should be --adapters--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss et al., hereinafter Sultenfuss, US Publication No. 2020/0083740 in view of Cha, US Publication No. 2007/0025128.

Regarding Claim 1, Sultenfuss teaches a multi-power management system, comprising: 
a plurality of adapters, configured to receive an external alternating current power source and provide a plurality of power supplies (Sultenfuss Fig. 3 and paragraph [0082], see plurality of DC adaptors that receive an AC power source and provide an output DC power); and 
an electronic device (Sultenfuss Fig. 1 and paragraph [0038], see information handling system comprising an electronic device), comprising: 
a selection module, coupled to the adapters (Sultenfuss Fig. 1 and paragraph [0062], see power bus that operates to removably couple adaptors to the information handling system); and 
a controller, coupled to the selection module (Sultenfuss Fig. 1 and paragraph [0055], see embedded controller coupled to the power bus) and configured to communicate with the adapters via the selection module to acquire power values of the power supplies provided by the adapters (Sultenfuss paragraph [0062], wherein the information handling system communicates with the DC adapters through the power bus, communications including information regarding power delivery capabilities as taught in paragraph [0078]), and when the electronic device enters a power-off state, instruct, according to a required power value of the electronic device in the power-off state and the power values of the power supplies, the selection module to select at least one of the adapters to provide at least one of the power supplies (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, including lower power off states such as standby, hibernation, etc…, a single DC power source may be selected to provide power while other power sources are disabled).  
Sultenfuss does not explicitly teach stop unselected adapters of the adaptors from receiving the external alternating current power source according to a control signal transmitted by the selection module.
Cha teaches stop unselected adapters of the adaptors from receiving the external alternating current power source according to a control signal transmitted by the selection module (Cha Fig. 2 and paragraph [0042], wherein adapters are disabled through the use of a switch preventing the AC power from being input to the converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 2, Sultenfuss further teaches wherein each of the adapters comprises: 


Regarding Claim 3, Sultenfuss does not explicitly teach wherein the converter is disabled according to the control signal, so that the converter stops receiving the external alternating current power source.
Cha teaches wherein the converter is disabled according to the control signal, so that the converter stops receiving the external alternating current power source (Cha Fig. 2 and paragraph [0034], wherein the converter is disabled according to a control signal preventing the AC power source from being input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 4, Sultenfuss does not explicitly teach wherein 
a first adapter of the adapters comprises a power switch, 
the power switch is coupled to the converter of the first adapter, 

the power switch is switched off according to the control signal, so that the first adapter stops receiving the external alternating current power source.
Cha teaches a first adapter of the adapters comprises a power switch (Cha Fig. 2, see AC SWITCH), 
the power switch is coupled to the converter of the first adapter (Cha Fig. 2, wherein the AC SWITCH is coupled to the RECTIFYING CIRCUIT, the RECTIFYING CIRCUIT being the converter), 
the first adapter receives the external alternating current power source via the power switch, and converts the external alternating current power source by using the converter of the first adapter to provide a first power supply of the power supplies (Cha Fig. 2, wherein the AC power is converted to a DC power by the RECTIFYING CIRCUIT through the AC SWITCH), and 
the power switch is switched off according to the control signal, so that the first adapter stops receiving the external alternating current power source (Cha Fig. 2 and paragraph [0042], wherein the AC switch is controlled by the control signal to prevent the AC power from being received by the RECTIFYING CIRCUIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding 

Regarding Claim 5, Sultenfuss further teaches wherein the controller is further configured to determine whether a total power supply value of the at least one power supply provided by the at least one selected adapter is less than the required power value (Sultenfuss paragraph [0085], wherein analysis and evaluations are made based on the system load as to how many power supplies are required to provide the desired power), 
when the total power supply value is less than the required power value, the controller instructs the selection module to increase a quantity of the at least one selected adapter (Sultenfuss paragraph [0085], wherein based on the load requirements, multiple adapters may be selected to provide the required power), and 
when the total power supply value is greater than the required power value, the controller stops, according to the power value of the at least one power supply provided by the at least one selected adapter, one of the at least one selected adapter from receiving the external alternating current power source (Sultenfuss paragraphs [0090]-[0092], wherein based on the load requirements due to power state changes, such as in the case of a transition to a lower power state, the number of adapters supplying power may reduced).

Regarding Claim 6, Sultenfuss further teaches wherein the electronic device further comprises: 

a charger, coupled to the selection module, the controller, and the battery module, and configured to receive a direct current power source via the selection module, convert the direct current power source into a charging power source in response to control of the controller, and provide the charging power source to the battery module (Sultenfuss paragraphs [0058] and [0064], see battery management unit that controls charging of the internal battery from the input DC power), wherein 
the direct current power source is associated with at least one of the power supplies, wherein the required power value comprises a power value required for charging the battery module (Sultenfuss paragraphs [0058] and [0067], wherein the DC power for charging is provided by the DC power source adapters, which is controlled based on data regarding required power input to charge the internal battery).

Regarding Claim 7, Sultenfuss further teaches wherein the controller is further configured to determine whether the battery module reaches a charge saturation state (Sultenfuss paragraphs [0057] and [0065]-[0067], wherein parameters are monitored and provided to the embedded controller, including battery states of charge), and 
when the battery module reaches the charge saturation state, the controller instructs the selection module to stop the adapters from receiving the external alternating current power source (Sultenfuss paragraph [0058], wherein the input power is controlled to prevent overcharging, such as when the battery is fully charged, by stopping or disabling charging).

Regarding Claim 8, Sultenfuss teaches a multi-power management method, adapted to a multi-power management system, wherein the multi-power management system comprises a plurality of adapters and an electronic device (Sultenfuss Fig. 1 and paragraph [0038], see DC adaptors and information handling system comprising an electronic device), the adapters receive an external alternating current power source according to a plurality of control signals and provide a plurality of power supplies (Sultenfuss Fig. 3 and paragraph [0082], see plurality of DC adaptors that receive an AC power source and provide an output DC power), and the multi-power management method comprises: 
acquiring power values of the power supplies provided by the adapters (Sultenfuss paragraph [0062], wherein the information handling system communicates with the DC adapters through the power bus and acquires information regarding power delivery capabilities as taught in paragraph [0078]); 
when the electronic device enters a power-off state, instructing, according to a required power value of the electronic device in the power-off state and the power values of the power supplies, a selection module to select at least one of the adapters to provide at least one of the power supplies (Sultenfuss paragraph [0075], wherein based on the operating state of the information handling system, including lower power off states such as standby, hibernation, etc…, a single DC power source may be selected to provide power while other power sources are disabled).
.
Cha teaches stopping unselected adapters from receiving the external alternating current power source according to a control signal transmitted by the selection module (Cha Fig. 2 and paragraph [0042], wherein adapters are disabled through the use of a switch preventing the AC power from being input to the converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.

Regarding Claim 9, Sultenfuss further teaches wherein each of the adapters comprises a converter (Sultenfuss paragraph [0082], wherein the adapters include AC/DC converters), and the multi-power management method further comprises: 
converting the external alternating current power source into one of the power supplies by using the converter (Sultenfuss paragraph [0082], wherein AC/DC converters convert AC power into DC power).


Sultenfuss does not explicitly teach the step of stopping the unselected adapters from receiving the external alternating current power source according to the control signal provided by the selection module comprises: 
disabling the converter according to the control signal to stop the converter from receiving the external alternating current power source.
Cha teaches the step of stopping the unselected adapters from receiving the external alternating current power source according to the control signal provided by the selection module comprises: 
disabling the converter according to the control signal to stop the converter from receiving the external alternating current power source (Cha Fig. 2 and paragraph [0034], wherein the converter is disabled according to a control signal preventing the AC power source from being input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to apply the known technique of disabling AC/DC converters through a switch as taught by Cha to improve on the disabling of AC/DC converters as taught by Sultenfuss, yielding the predictable results of reduced power consumption, thereby improving performance and reducing operating costs.


switching off the power switch according to the control signal, so that the first adapter stops receiving the external alternating current power source.
Cha teaches wherein a first adapter of the adapters comprises a power switch (Cha Fig. 2, see AC SWITCH), the first adapter receives the external alternating current power source via the power switch and converts the external alternating current power source to provide a first power supply of the power supplies (Cha Fig. 2, wherein the AC power is converted to a DC power by the RECTIFYING CIRCUIT through the AC SWITCH), and the step of stopping the unselected adapters from receiving the external alternating current power source according to the control signal provided by the selection module comprises: 
switching off the power switch according to the control signal, so that the first adapter stops receiving the external alternating current power source (Cha Fig. 2 and paragraph [0042], wherein the AC switch is controlled by the control signal to prevent the AC power from being received by the RECTIFYING CIRCUIT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sultenfuss and Cha to 

Regarding Claim 12, Sultenfuss further teaches: 
determining whether a total power supply value of the at least one power supply provided by the at least one selected adapter is less than the required power value (Sultenfuss paragraph [0085], wherein analysis and evaluations are made based on the system load as to how many power supplies are required to provide the desired power); 
when the total power supply value is less than the required power value, increasing a quantity of the at least one selected adapter (Sultenfuss paragraph [0085], wherein based on the load requirements, multiple adapters may be selected to provide the required power); 
when the total power supply value is greater than the required power value, stopping, according to the power value of the at least one power supply provided by the at least one selected adapter, one of the at least one selected adapter from receiving the external alternating current power source (Sultenfuss paragraphs [0090]-[0092], wherein based on the load requirements due to power state changes, such as in the case of a transition to a lower power state, the number of adapters supplying power may reduced).



Regarding Claim 14, Sultenfuss further teaches determining whether the battery module reaches a charge saturation state (Sultenfuss paragraphs [0057] and [0065]-[0067], wherein parameters are monitored and provided to the embedded controller, including battery states of charge); and 
when the battery module reaches the charge saturation state, stopping the adapters from receiving the external alternating current power source (Sultenfuss paragraph [0058], wherein the input power is controlled to prevent overcharging, such as when the battery is fully charged, by stopping or disabling charging).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851